Case 3:19-cv-01537-BEN-JLB Document 22-19 Filed 12/06/19 PageID.2040 Page 1 of 4




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
15                            UNITED STATES DISTRICT COURT
16                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                       Case No. 3:19-cv-01537-BEN-JLB
18
19                      Plaintiffs,              Hon. Roger T. Benitez
                                                 Magistrate Hon. Jill L. Burkhardt
20
           vs.                                   DECLARATION OF ADAM
21
                                                 KRAUT IN SUPPORT OF
22 XAVIER BECERRA, in his official               PLAINTIFFS’ MOTION FOR
   capacity as Attorney General of               PRELIMINARY INJUNCTION
23 California, et al.,
24                                               Complaint filed:August 15, 2019
                       Defendants.               Amended Complaint filed:
25
                                                 September 27, 2019
26
27                                               Hearing Date: January 16, 2020
                                                 Time: 10:00 a.m.
28                                               Courtroom: 5A, 5th Floor

         DECLARATION OF ADAM KRAUT IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                  (CASE NO.: 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-19 Filed 12/06/19 PageID.2041 Page 2 of 4




 1                          DECLARATION OF ADAM KRAUT
 2 I, Adam Kraut, declare as follows:
 3      1.   I am not a party in the above-titled action. I am over the age of 18, have
 4 personal knowledge of the facts and events referred to in this declaration, and am
 5
   competent to testify to the matters stated below. This declaration is executed in support
 6
   of Plaintiffs’ motion for a preliminary injunction.
 7
      2. I am the Director of Legal Strategy for Firearms Policy Coalition. I am licensed
 8
 9 to practice law in the State of Pennsylvania. I am also admitted to practice before the
10 United States Supreme Court, the United States Courts of Appeals for the Third, Sixth
11 and D.C. Circuit, the United States District Court for the Eastern, Middle, and Western
12 Districts of Pennsylvania, and the United States District Court for the District of
13 Columbia. Prior to practicing as an attorney, I managed a federal firearms licensee for
14
   approximately 3 years.
15
      3. I have been shooting firearms since I was twelve (12) years-old. I’ve taken
16
   several firearms training courses, which have included basic and intermediate levels of
17
   instruction. I consider myself to be knowledgeable and proficient in the operation and
18
19 use of handguns, rifles, and shotguns.
20      4.   On Friday, October 18, 2019, I went to a shooting range in Gap, Pennsylvania,
21 to film the video which is presented in support of Plaintiff’s motion for preliminary
22 injunction. The video depicts the same firearm in two different configurations along
23 with four different magazines that were used. The video that we shot has been uploaded
24
     to and can be accessed at: http://bit.ly/miller-kraut-video (“Video”).
25
        5.   In the video, the first configuration I use is that of a California “featureless”
26
     rifle, i.e., lacking the features set forth in Cal. Penal Code section 30515(a); 11 Cal.
27
28 Code of Regs. § 5471(o). (See Video at 0:29-0:35). In lieu of a flash hider, the firearm
                                                -1-
         DECLARATION OF ADAM KRAUT IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                  (CASE NO.: 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-19 Filed 12/06/19 PageID.2042 Page 3 of 4




 1 has a Thordsen Customs barrel cap. In place of the pistol grip and collapsible stock, the
 2 firearm is equipped with the Thordsen Customs FRS-15 Gen III Enhanced stock kit.
 3 The firearm equipped with these devices allows it to be possessed lawfully in California
 4
   while retaining the ability to use a detachable magazine.
 5
       6. The second configuration shown in the Video is that of a standard AR-15 sold
 6
   in the majority of states which do not have any form of an assault weapons ban (Video
 7
   at 0:36-0:43). In lieu of the barrel cap, the barrel is equipped with an A2 flash hider. In
 8
 9 place of the FRS-15 stock kit, the firearm utilizes a B5 Systems pistol grip and B5
10 Systems Bravo collapsible stock.
11      7.   Regardless of whether the firearm was in the California featureless
12 configuration or that of a standard AR-15, the magazine is removed and inserted from
13 the firearm in the same manner. In order to remove the magazine from the rifle, an
14
   individual must push the magazine release button located on the right side of the
15
   firearm, which allows the magazine to drop free. A new magazine is inserted into the
16
   rifle, followed by the bolt release being actuated, which chambers another round,
17
18 rendering the firearm ready to continue shooting.
19      8.   To demonstrate the difference in ability to reload a California featureless rifle
20 and a standard AR-15, along with the ability to shoot either configuration quickly and
21 accurately, a steel target was placed 25 yards downrange from the shooting position.
22 This distance was confirmed with a laser range finder.
23
        9.   The steel target measures approximately 8 inches wide and 16 inches tall. The
24
     Video depicts me standing next to the target (Video at 0:00-0:22) and holding the target
25
     in front of me in order to show the scale of the target next to a person (Video
26
27 at 0:23-0:28). The camera was placed at the shooting position to capture me holding the
28 steel target in order to give perspective from what a shooter would see at 25 yards.
                                                -2-
         DECLARATION OF ADAM KRAUT IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                  (CASE NO.: 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-19 Filed 12/06/19 PageID.2043 Page 4 of 4




 1     10. The first course of fire is ten (10) rounds fired from the rifle in the California
 2 featureless configuration (Video at 0:44-0:48). Out of ten (10) rounds, nine (9) made
 3 contact with the target.
 4
      11. The second course of fire is ten (10) rounds fired from the rifle in the standard
 5
   configuration (Video at 0:49-0:53). Out of ten (10) rounds, eight (8) made contact with
 6
   the target.
 7
      12. The third course of firearm depicts three (3) rounds being fired from the rifle in
 8
 9 the California featureless configuration, the magazine being released, a new magazine
10 being inserted, the bolt release being actuated, and another three rounds being fired at
11 the target (Video at 0:54-1:01).
12     13. The fourth course of firearm depicts three (3) rounds being fired from the rifle
13 in the standard configuration, the magazine being released, a new magazine being
14
   inserted, the bolt release being actuated, and another three rounds being fired at the
15
   target (Video at 1:02-1:07).
16
      14. Employing no specialized techniques for these shooting demonstrations, this
17
18 Video demonstration shows that there is no significant or discernable difference
19 between the ability to accurately shoot at a rapid rate and reload the firearm in either
20 configuration.
21     I declare under penalty of perjury that the foregoing is true and correct. Executed
22 within the United States on December 4, 2019.
23
24
                                                ___________________
25                                              Adam Kraut
26
27
28
                                                -3-
         DECLARATION OF ADAM KRAUT IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                  (CASE NO.: 3:19-CV-01537-BEN-JLB)
